Citation Nr: 0625131	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound to Muscle Group XI of the right leg, 
currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from October 1967 
to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October and December 2003 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Chicago, Illinois.                  

In May 2006, the appellant submitted directly to the Board a 
statement in which he raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  The appellant 
also submitted a lay statement from his children in support 
of his TDIU claim.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant's service-connected residuals of a shell 
fragment wound to the right leg are manifested by no more 
than a moderately severe injury to Muscle Group XI. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a shell fragment wound to Muscle Group 
XI of the right leg, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5311 (2005).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the appellant's claim for entitlement to an 
increased rating for the residuals of a shell fragment wound 
to Muscle Group XI of the right leg, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
appellant's service connection claim, a letter dated in 
August 2003 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant's 
service medical records and VA medical treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant was also accorded a VA examination in August 2003.  
38 C.F.R. § 3.159(c)(4).  In addition, as per a February 2006 
Board remand decision, the appellant underwent an additional 
VA examination in March 2006.  Id.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).      

II.  Factual Background

The appellant's service medical records show that in July 
1968, the appellant sustained multiple fragment wounds to the 
right wrist and forearm, and right leg.  According to a 
Clinical Record Cover Sheet, there was no artery or nerve 
involvement.  The appellant underwent debridement of the 
wounds of the right wrist and forearm, and right leg, and his 
wounds subsequently improved.  In April 1969, the appellant 
had x-rays taken of his right leg.  The x-rays were 
interpreted as showing several radiopaque metallic fragments 
within the soft tissue.  There was no evidence of fracture or 
dislocation.  The appellant was discharged in October 1969.     

In November 1969, the appellant underwent a VA examination.  
At that time, in regard to the appellant's residuals of shell 
fragment wounds to the right leg, the examining physician 
stated that at the lateral aspect of the right leg, the 
appellant had a scar which measured one and a half inches, 
and a similar scar which measured one-third inch.  The scars 
were non-tender, well healed, and asymptomatic.  The 
movements of the appellant's upper and lower extremities were 
normal and complete.  The appellant had full range of motion 
of his right leg and he could squat easily.  There was no 
atrophy, weight bearing was normal, and the appellant's 
reflexes were normal.  The pertinent diagnosis was residual 
scars of shell fragment wounds of the right leg.  At the time 
of the examination, x-rays were taken of the appellant's 
right leg.  The x-rays were reported to show one metallic 
fragment in the soft tissues of the leg, distal third.    

In a January 1970 rating decision, the RO granted service 
connection for shell fragment wounds of the right lower leg, 
with retained foreign body.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 7805, 
effective from October 4, 1969, for the appellant's service-
connected shell fragment wounds of the right lower leg.   

A VA examination was conducted in April 1973.  At that time, 
the appellant stated that his right leg bothered him.  He 
described a tingling sensation which might have been a 
weakness, especially when he went upstairs.  The physical 
examination of the appellant's right leg showed that he had 
two scars on the right leg, on the lateral anterior aspect, 
which were well healed.  The scars measured approximately one 
and a half inches by one-quarter inch.  The lower wound on 
the right leg was bulging out "somewhat."  The bulging was 
a very mild herniation of the muscle, and it was accentuated 
slightly by everting the foot.  The appellant walked with a 
normal walk and normal posture.  He walked on his toes, 
heels, and inside and outside his feet, and could run in 
place normally.  The girth measurements of the right leg were 
consistently bigger than the left.  The appellant stated that 
his scars were tender; however, none of them had inflammatory 
changes and they were all well healed, nonadherent, 
nonfibrotic, except for the mild keloid formation described, 
and had no evidence of active inflammation.  There were no 
actual palpable foreign bodies noted.  The diagnosis was 
scars of shell fragment wounds of the right leg, which were 
well healed, with mild muscle herniation as the only 
objective residual found on physical examination; reported by 
the appellant as symptomatic.  X-rays taken of the 
appellant's right leg were interpreted as showing evidence of 
metallic fragments which measured three by four millimeters, 
situated in the soft tissues on the lateral aspect of the 
lower third of the right leg.  

By a January 1973 rating action, the RO noted that although 
the appellant's service-connected right leg disability had 
been evaluated under Diagnostic Code 7805 for scars, it was 
their determination that effective from June 27, 1972, it 
should be rated for muscle injury because of herniation.  
Thus, the RO increased the disability rating for the 
appellant's service-connected residuals of a shell fragment 
wound to the right leg from noncompensable to 10 percent 
disabling under Diagnostic Code 5311, effective from June 27, 
1972.      

In November 1978, the appellant underwent a VA examination.  
At that time, he stated that his legs itched, especially 
around the wounds on the legs.  The physical examination 
showed that there were a few post-fragment wounds scars on 
the leg.  The scars were small, ill-defined, superficial, 
atrophic, and well-healed on the lateral aspect of the right 
knee and along the right tibial surface.  The scars were not 
infected, tender, or keloidal.  There was no lichenification 
or any excoriation, and the examining physician noted that a 
diagnosis of neurodermatitis could not be made.  According to 
the examiner, the only findings were of the old well-healed 
superficial scars on the legs.  The diagnosis was of scars, 
multiple, small, superficial, atrophic, ill-defined, 
nontender, nonkeloidal, and well-healed, associated with 
irregular periods of pruritis (subjective) of the legs, 
bilateral, chronic.  

A VA examination was conducted in June 1981.  In the 
examination report, the examining physician stated that the 
appellant entered the examination room without the assistance 
of a cane or crutch, and with no limp manifested.  The 
appellant was able to disrobe and prepare for the examination 
readily; he stood erect, shoulders and hips level.  He ran in 
place in the normal manner and squatted well on both heels 
without difficulty.  The appellant stood on his toes and 
jumped on his toes readily.  All of the exercises were 
readily performed with no discomfort alleged or apparent, 
except that when the appellant squatted, he complained of 
some weakness in the right knee.  The scars on the right leg, 
lateral aspect, mainly the distal half, were healed and 
asymptomatic, with no loss of tissue.  Straight leg raising 
was to 90 degrees and negative, bilaterally.  The hips, 
knees, ankles, and feet had normal motion, with no 
restrictions.  The knees and ankles were strong and stable 
joints, with no ligamentus laxity.  There was no joint 
swelling, crepitus, erythema deformity, or tenderness on 
palpation of any of the articulations of either lower 
extremity, and there was no muscular atrophy, weakness, or 
gross musculoskeletal disproportions.  Although the appellant 
alleged some weakness of the right leg, the examiner noted 
that it was not apparent during the examination.  According 
to the examiner, circumferential measurements showed that the 
right leg was a little longer than the left leg.  The 
pertinent diagnosis was residuals of shell fragment wound and 
debridement of the right leg, scars healed and non 
symptomatic, with arthralgia of the right knee.  An x-ray of 
the appellant's right knee was reported to be negative.      

In December 1983, the appellant underwent a VA special 
general surgical consultation.  At that time, the examining 
physician stated that the appellant's gait was within normal 
limits.  The appellant could stand on his toes and heels 
without difficulty.  Examination of the right lower extremity 
demonstrated two surgical scars, one in the region of the 
proximal portion of the lateral aspect of the tibia and the 
other on the distal portion of the tibia, corresponding to 
shrapnel wounds.  Those scars were mildly hyperkeratotic, 
non-adherent, and hyperpigmented.  In none of the surgical 
scars was an underlying fascial defect palpated.  There was 
no evidence of atrophy.  There was no evidence of 
inflammation, swelling, loss of tissue, or tenderness.  The 
diagnosis was residuals of multiple fragment wounds of the 
right upper extremity and forearm, and right lower leg.     

A VA examination was conducted in November 1996.  The 
physical examination of the appellant's lower extremities 
showed that the appellant had a shell fragment wound scar on 
the right leg above the ankle, laterally located, distal 
right leg.  There was a 1.5 inch scar, which was shiny and 
mildly keloidal.  There was localized anesthesia noted on the 
scar area itself.  On the distal proximal leg below the knee, 
laterally located, there was also a scar of shell fragment 
wound of 1.5 inches in length.  The scar was shiny, keloidal, 
hardly visible, and not symptomatic.  The diagnosis was shell 
fragment wound of the right leg, symptomatic on cold weather 
changes, with no limitation in range of motion of the knee or 
ankle.  There was swelling and pain on weight bearing, with 
muscle tissue involvement, especially on the distal right leg 
wound.       

In a December 1996 rating action, the RO increased the 
disability rating for the appellant's service-connected 
residuals of a shell fragment wound to Muscle Group XI of the 
right leg, from 10 percent to 20 percent disabling under 
Diagnostic Code 5311, effective from October 16, 1996.   

In July 2003, the appellant requested that his service-
connected right leg disability be reevaluated for a higher 
rating.  

In August 2003, the appellant underwent a VA examination.  
According to the examination report, the appellant had small, 
almost invisible scars in the right leg from the knee to the 
ankle on the lateral side, and "it [was] tender to the 
touch."  The appellant felt pain in the right leg, but no 
shrapnel wounds could actually be palpated.  The wound had no 
adhesion, no tendon damage, and no joint or nerve damage.  
The diagnosis was shrapnel wound of the right leg, with 
residual pain and tenderness of the right leg.   

As per a February 2006 Board remand decision, the appellant 
underwent a VA examination in March 2006.  In the March 2006 
VA examination report, the examining physician stated that 
the appellant had a shell fragment wound over the lateral 
aspect of the right leg in its distal one third.  According 
to the examiner, the appellant also had a residual scar in 
the last aspect of the leg just below the knee joint in its 
upper one third.  That appeared to be a superficial wound 
that did not involve ulnar muscle.  The examiner noted that 
according to the appellant, his current symptomatology 
included "pain over the lateral lower scar with walking of 
any degree triggered by striking his heel during normal 
ambulation."  The longer the appellant walked, the worse the 
pain became, and the pain eventually reached its peak at 
about five blocks at a level of 8 out of 10 in intensity.  
When the pain occurred, it lasted "for the entire day after 
resting."  The appellant took Tylenol or Advil with mild 
relief of all symptoms.  He tended to compensate for the pain 
relating to his heel strike by shifting weight immediately to 
his forefoot and walking with a relatively flat-footed gait 
on a voluntary basis.  The appellant did not walk with a 
limp.  Function in the intrinsic muscles of his feet in terms 
of flexion of the forefoot, extension of the forefoot, and 
flexion and extension of the toes did not appear to be 
impaired.  The appellant's gait disturbances were noted as 
voluntary efforts to avoid pain attendant on heel pressure.  
The appellant did not use prosthetic devices or canes.  He 
had not noticed any muscular impairment or functional 
impairment in his lower extremity, and he had not noticed any 
atrophy of his lower extremity muscles.  The appellant's main 
complaint relative to his wound in the leg was that of pain 
with weight bearing.        

The physical examination of the appellant's right lateral 
lower leg revealed a scar that was vertically oriented 
measuring 3 by .25 centimeters.  There was a scar of similar 
dimensions just below the knee joint on the lateral aspect of 
the upper leg.  Both scars appeared to be superficial.  No 
muscular involvement was appreciable.  No deformities or 
muscular atrophy involving calf muscles were noticed.  The 
calf muscles were not tender.  Range of motion of the knee 
was within normal limits.  Range of motion of the ankle 
showed that the appellant could dorsiflexion from zero to 10 
degrees without pain.  The appellant could plantar flex from 
zero to 45 degrees without pain.  Range of motion was not 
limited.  Inversion and eversion appeared to be normal 
without pain.  Gait and station were normal.  The ranges of 
motion during passive, active, and repetitive motions were 
the same.  There was no limitation secondary to weakness, 
fatigability, incoordination, or flare-ups, and the appellant 
did not use assistive devices.  There were no incapacitation 
episodes or radiation of pain, and no neurologic findings or 
effect on the usual occupation or daily activities.  Clinical 
examination did not reveal any Muscle Group XI dysfunction.  
Specifically, there was no abnormality of propulsion, plantar 
flexion of the foot, flexion of the toes, stabilization of 
the arch, flexion of the knee, and affected triceps surae, 
tibialis posterior, peroneal longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  The appellant appeared to have no muscular 
disability as a result of his injury, but a significant 
complaint only relating to pain and discomfort.  The 
impression was of a shell fragment wound of the right distal 
and right proximal leg in the lateral aspect.  The examiner 
opined that no muscle damage was caused by those injuries.      

At the time of the appellant's March 2006 VA examination, the 
appellant had x-rays taken of his right tibia and fibula.  
The x-rays were interpreted as showing a small radiopaque 
foreign body in the soft tissues anteriorly to the proximal 
diaphyseal portion of the right fibula.  A second somewhat 
smaller radiopaque density was seen laterally to and slightly 
anteriorly to the lower mid portion of the right fibula.  
Those were consistent with retained shrapnel fragments.  No 
fractures, dislocations or osteolytic lesions were 
identified.  No bony evidence of osteoarthritis was noted.  
There was some mild local soft tissue prominence located in 
the general area of the more inferiorly located radiopaque 
foreign body which suggested the possibility of mild 
cellulitis, postop change, or a post traumatic change.  The 
impression was of couple of small retained radiopaque foreign 
bodies in the right lower leg.  

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2005).  Pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2005).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, the appellant is currently receiving a 20 
percent rating under Diagnostic Code 5311 for his service-
connected residuals of a shell fragment wound to the right 
leg, involving Muscle Group XI.  The criteria under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, provide evaluations for 
disability of Muscle Group XI, the posterior and later crural 
muscles and muscles of the calf which include (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The functions of these muscles are (1) propulsion 
and plantar flexion of the foot; (2) stabilization of the 
arch; (3) flexion of the toes; and (4) flexion of the knee.  
This diagnostic code provides a no percent rating for slight 
muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating 


for moderately severe muscle injury, and a 30 percent rating 
for severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5311 (2005).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track and 
indications on palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  Also, a 
demonstration that muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side should demonstrate severe impairment.  38 
C.F.R. § 4.56(d)(4).  If present, the following are also 
signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar; (c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.     

The appellant maintains that his current rating does not 
adequately address the manifestations of his residuals of a 
shell fragment wound to Muscle Group XI of the right leg.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Based upon the evidence of record, the Board finds the 
characteristics or cardinal signs and symptoms of more than a 
moderately severe muscle injury are not demonstrated by the 
overall evidence of record.  See 38 C.F.R. § 38 C.F.R. 
§ 4.56.  The Board first emphasizes that despite the 
appellant's in-service debridement of his right leg wound, 
there is no evidence that the initial injury was manifested 
by a wound with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
An April 1969 x-ray of the appellant's right leg was 
interpreted as showing no evidence of fracture or 
dislocation.

Moreover, in the appellant's most recent VA examination, 
dated in March 2006, the examiner stated that the appellant 
appeared to have no muscular disability as a result of his 
injury, and the examiner specifically noted that the clinical 
examination did not reveal any Muscle Group XI dysfunction.  
Rather, the appellant's main difficulty was pain.  

In the instant case, there are no objective findings of 
record that would establish that the degree of disability 
resulting from the appellant's Muscle Group XI impairment 
more nearly approximates severe.  Specifically, there is no 
evidence of ragged, depressed, and adherent scars.  The 
appellant's service-connected right leg disability has been 
manifested by two scars; a scar of the right lateral lower 
leg measuring 3 by .25 centimeters, and a scar of similar 
dimensions just below the knee joint on the lateral aspect of 
the upper leg.  In the appellant's August 2003 VA 
examination, although the examiner noted that the appellant's 
scars were tender, he also noted that they were small, almost 
invisible, and that there was no adhesion, no tendon damage, 
and no joint or nerve damage.  In addition, in the 
appellant's March 2006 VA examination, the examiner noted 
that the appellant's scars appeared to be superficial.  Thus, 
the scars are not described as ragged, depressed, and 
adherent indicating wide damage to muscle groups in the 
missile track.  

Additionally, there is also no evidence of a loss of deep 
fascia or muscle substance or soft flabby muscle in the wound 
area.  The Board further notes that there is no demonstration 
that the appellant's right lower extremity muscles swell and 
harden abnormally in contraction.  Moreover, tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscle of the uninjured side do not 
demonstrate severe impairment.  Furthermore, although the 
appellant's most recent x-rays dated in March 2006 show 
retained shrapnel fragments, the appellant does not exhibit 
any of the other signs of severe muscle disability, including 
adhesion of the scar, diminished muscle excitability on 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, the Board concludes 
that an evaluation in excess of 20 percent for the residuals 
of a shell fragment wound to Muscle Group XI of the right 
leg, is not warranted under Diagnostic Code 5311.  

The Board has also considered alternate diagnostic codes 
under which the appellant's shell fragment wound to the right 
leg may be rated but none provide for a higher evaluation.  
Specifically, in regard to whether separate compensable 
evaluations for the appellant's scars are warranted, the 
Board notes that separate compensable evaluations for the 
appellant's scars would violate the rule against pyramiding.  
Consideration of the appellant's scars is already 
contemplated in the criteria for evaluation of muscle 
disability ("ragged, depressed and adherent scars" 
considered for severe disability under 38 C.F.R. § 
4.56(d)(4)), and any functional limitation from the scars 
cannot be considered separate and apart from the functional 
limitation of his muscle disability.  See Esteban, 6 Vet. 
App. at 262.  Even assuming that his scars were compensable, 
providing an evaluation solely for the appellant's scars 
would not provide a higher rating than what he is currently 
receiving.  See 38 C.F.R. § 4.25.  

Similarly, a separate evaluation for the limitation of motion 
would not provide for a higher evaluation.  In the 
appellant's March 2006 VA examination, range of motion of the 
right knee was within normal limits.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  

The Board has further considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain, weakness, excess 
fatigability, or incoordination; however, in light of the 
objective medical findings described above, the Board finds 
that he is adequately compensated for any additional 
limitation at his current 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).  The Board recognizes that in the 
appellant's August 2003 VA examination, the appellant was 
diagnosed with shrapnel wound of the right leg, with residual 
pain and tenderness of the right leg.  However, in the 
appellant's March 2006 VA 


examination, the examiner reported that the appellant had no 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.     

Accordingly, in light of the above, it is the Board's 
determination that an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound to Muscle Group XI of 
the right leg, is not warranted.  The Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of the 20 percent currently 
assigned.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
claim for a higher evaluation must be denied.     


ORDER

A rating in excess of 20 percent for the residuals of a shell 
fragment wound to Muscle Group XI of the right leg, is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


